 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of July 1,
2007, between Becky Sheehan (the “Executive”) and Florists’ Transworld Delivery,
Inc. (“FTD”).
          WHEREAS, the parties desire to modify certain terms of the Executive’s
employment with FTD and replace and supercede the Letter Agreement with this
Agreement;
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth below and in the Confidentiality and Non-Competition Agreement, FTD
and the Executive hereby agree as follows:
     1. Duties. The Executive shall serve as Executive Vice President and Chief
Financial Officer of FTD or in a substantially similar position with any entity
that acquires FTD or all or substantially all of FTD’s assets through June 30,
2008 (which term shall automatically renew for successive one year terms unless
FTD provides written notice of termination to the Executive prior to the end of
the initial term or any renewal term). The Executive shall perform the duties
assigned by FTD from time to time. The Executive shall devote the Executive’s
entire business time to the affairs of FTD to the performance of the Executive’s
duties under this Agreement and to the promotion of FTD’s interests.
     2. Compensation. As full compensation for the performance by the Executive
of the Executive’s duties under this Agreement, FTD shall compensate the
Executive as follows:
          (a) Base Salary. During the term of this Agreement, FTD shall pay to
the Executive a base salary set annually by the Board of Directors of FTD or
FTD, Inc. or the Compensation Committee thereof (collectively, the “Board”),
such base salary to initially be $325,000 per year, payable in the periodic
installments ordinarily paid by FTD to employees of FTD at comparable levels to
the Executive. The Executive shall be entitled to such merit increases in base
salary as the Board may determine, in its discretion.
          (b) Performance Bonus. The Executive shall be entitled to participate
in a performance bonus as set by the Board based upon performance criteria to be
set by the Board.
          (c) Equity Incentive Awards. In the event a Change of Control (as
hereinafter defined) occurs during the Executive’s employment, notwithstanding
any provision of this Agreement or any other agreement governing any equity
incentive awards granted to the Executive, any outstanding stock options or
restricted stock awards granted to the Executive by FTD, Inc., FTD or any
subsidiary of either company shall vest in full and become immediately
exercisable, and any restrictions relating thereto shall lapse, upon the
occurrence of such Change of Control.
          (d) Paid Vacation. The Executive shall be entitled to four weeks of
paid vacation per year in accordance with FTD’s policies with respect to
vacations then in effect.
          (e) Benefits. During the term of Executive’s employment hereunder, the
Executive shall be entitled to the additional employment-related benefits (the
“Benefits”) that are made available from time to time to employees of FTD at
comparable levels to the Executive.

 



--------------------------------------------------------------------------------



 



          (f) Expense Reimbursement. FTD shall reimburse the Executive, in
accordance with the practice from time to time in effect for other
similarly-situated employees of FTD, for all reasonable and necessary travel
expenses and other disbursements incurred by the Executive, for or on behalf of
FTD, in the performance of the Executive’s duties under this Agreement.
     3. Termination Following a Change of Control.
          (a) Involuntary Termination. If the Executive’s employment hereunder
is terminated (other than by the Executive (except as provided under clause
(b) below)) or is not renewed pursuant to Section 1 during a Change of Control
Severance Period (as hereinafter defined), the Executive shall be entitled to
the benefits provided under Section 4(a) hereof; provided, however, that the
Executive shall not be entitled to such benefits upon the occurrence of one or
more of the following events:
          (i) the Executive’s death;
          (ii) if the Executive becomes permanently disabled within the meaning
of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive
immediately prior to the Change of Control; or
          (iii) any event described in Section 4(c) hereof under the definition
of “Cause”.
          (b) Constructive Termination. The Executive may terminate the
Executive’s employment hereunder during the Change of Control Severance Period
upon the occurrence of one or more of the following events (regardless of
whether any other reason, other than Cause, for such termination exists or has
occurred, including without limitation other employment), in which case the
Executive shall be entitled to the benefits provided under Section 4(a) hereof:
          (i) failure to elect or reelect or otherwise to maintain the Executive
in the office or the position, or a substantially equivalent office or position,
which the Executive held immediately prior to the Change of Control;
          (ii) (A) a material adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position that the Executive held immediately prior to the Change of Control;
(B) a reduction in the Executive’s base salary from the rates in effect
immediately prior to the Change of Control or a material modification in the
scope of the Executive’s right to participate in any bonus program offered to
similarly-situated employees; or (C) the termination or denial of the
Executive’s rights to Benefits at least as great in the aggregate as are payable
thereunder immediately prior to the Change of Control or a reduction in the
scope or value thereof other than a general reduction applicable to all
similarly-situated employees;
          (iii) a change in circumstances following the Change of Control,
including, without limitation, a change in the scope of the business or other
activities for

2



--------------------------------------------------------------------------------



 



which the Executive was responsible immediately prior to the Change of Control,
which has rendered the Executive unable to carry out any material portion of the
authorities, powers, functions, responsibilities or duties attached to the
position held by the Executive immediately prior to the Change of Control, which
situation is not remedied within 30 calendar days after written notice of such
change given by the Executive;
          (iv) the liquidation, dissolution, merger, consolidation or
reorganization of FTD or transfer of all or substantially all of its business
and/or assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) shall have assumed all duties and obligations of FTD
under this Agreement; or
          (v) the Executive is required to have his principal location of work
changed to any location that is in excess of 50 miles from the Executive’s
principal location of work immediately prior to the Change of Control.
For purposes of this Agreement:
     (i) “Change of Control” shall mean:
     (A) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (“Voting Stock”) of FTD, Inc. or FTD,
respectively; provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from FTD, Inc. or FTD, (2) any acquisition by FTD, Inc.,
FTD, any subsidiary of FTD, Inc. or FTD or any employee benefit plan (or related
trust) sponsored or maintained by FTD, Inc. or FTD or any such subsidiary or
(3) any acquisition by Leonard Green & Partners or any of their respective
affiliates;
     (B) a change in a majority of the members of the Board occurs (1) within
one year following the public announcement of an actual or threatened election
contest (within the meaning of Rule 14a-11 under the Exchange Act) or the filing
of a Schedule 13D or other public announcement indicating a Person intends to
effect a change in control of FTD, Inc. or FTD or (2) as a result of a majority
of the members of the Board having been proposed, designated or nominated by a
Person (other than FTD, Inc. or FTD through the Board or duly authorized
committees thereof or through the exercise of contractual rights);
     (C) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of FTD, Inc. or FTD
(a “Business Combination”), in each case, unless, following such Business
Combination, (1) more than 50% of the Voting Stock of the entity resulting from
such Business Combination is held in the aggregate by (x) the holders of
securities entitled to vote generally in the election

3



--------------------------------------------------------------------------------



 



of directors of FTD, Inc. or FTD immediately prior to such transaction, (y) any
employee benefit plan (or related trust) sponsored or maintained by FTD, Inc. or
FTD or such entity or any subsidiary of any of them or (z) Leonard Green &
Partners or any of their respective affiliates and (2) at least half of the
members of the board of directors of the entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or the action of the Board providing for such Business
Combination; or
     (D) approval by the stockholders of FTD, Inc. or FTD of a complete
liquidation or dissolution of FTD, Inc. or FTD; and
     (ii) “Change of Control Severance Period” shall mean the period of time
commencing on the date of a Change of Control and continuing until the earliest
of (A) the second anniversary of such Change of Control, (B) the Executive’s
death, or (C) the Executive’s retirement.
     4. Severance Compensation.
          (a) Severance Following a Change of Control. If the Executive is
entitled to receive benefits pursuant to the terms of Section 3(a) or
Section 3(b):
          (i) The Executive, within five business days after the Executive’s
demand therefor, shall be entitled to a lump sum payment in an amount equal to
(A) base salary for two years (at the highest rate in effect for any period
during the three-year period prior to the date of termination), plus (B) two
times the Executive’s target performance bonus as set by the Board for the
fiscal year in which the Change of Control or the date of termination occurs,
whichever is higher, plus (C) any pro rata performance bonus to which the
Executive may be entitled pursuant to this Agreement for the fiscal year in
which the Change of Control or the date of termination occurs, whichever is
higher; and
          (ii) For two years following the date of termination (the
“Continuation Period”), the Executive will be provided, at no cost to the
Executive, with (A) health benefits substantially similar to those which the
Executive was receiving or entitled to receive immediately prior to the date of
termination; provided, however, that any such benefits otherwise receivable by
the Executive pursuant to this clause (a)(ii)(A) will be reduced to the extent
comparable benefits are actually received by the Executive from another employer
during the Continuation Period, and any such benefits actually received by the
Executive shall be reported by the Executive to FTD, (B) life insurance and
disability insurance or coverage at least equivalent to that the Executive was
receiving or entitled to receive immediately prior to the date of termination
and (C) reasonable and customary executive outplacement services in an amount
not to exceed $20,000.
          (iii) Other Severance Payments. FTD shall have the right to terminate
the Executive’s employment at any time during the term of this Agreement by
giving the Executive written notice of the effective date of the termination. If
(i) this Agreement is not renewed pursuant to Section 1 or (ii) the Executive’s
employment is terminated (A) without Cause by FTD (other than during the Change
of Control Severance Period) or (B)

4



--------------------------------------------------------------------------------



 



by the Executive following the Executive’s assignment to a position that
represents a material diminution in the Executive’s operating responsibilities
(other than during the Change of Control Severance Period) (it being understood
that a change in the Executive’s title shall not by itself entitle the Executive
to terminate the Executive’s employment and receive the right to severance
payments under this paragraph), the Executive will be paid (1) continuing base
salary for one year (at the highest rate in effect for any period during the
three-year period prior to the date of termination) from the effective date of
any such non-renewal or termination of employment plus (2) any pro rata
performance bonus to which the Executive may be entitled pursuant to this
Agreement for the fiscal year in which the termination occurs, ; provided,
however, that in no event shall the Executive be entitled to any payment under
this Section 4(b) if the Executive is in breach of the Confidentiality and
Non-Competition Agreement. For one year following the date of termination (the
“Continuation Period”), the Executive will be provided, at no cost to the
Executive, with (A) health benefits substantially similar to those which the
Executive was receiving or entitled to receive immediately prior to the date of
termination; provided, however, that any such benefits otherwise receivable by
the Executive pursuant to this clause will be reduced to the extent comparable
benefits are actually received by the Executive from another employer during the
Continuation Period, and any such benefits actually received by the Executive
shall be reported by the Executive to FTD, and (B) life insurance and disability
insurance or coverage at least equivalent to that the Executive was receiving or
entitled to receive immediately prior to the date of termination.
          (b) Cause. For purposes of this Agreement, “Cause” means any of the
following events that FTD or the Board has determined, in good faith, has
occurred: (i) the Executive’s continual or deliberate neglect of the performance
of the Executive’s material duties; (ii) the Executive’s failure to devote
substantially all of the Executive’s working time to the business of FTD and its
subsidiaries or affiliated companies; (iii) the Executive’s engaging willfully
in misconduct in connection with the performance of any of the Executive’s
duties, including, without limitation, the misappropriation of funds or securing
or attempting to secure personally any profit in connection with any transaction
entered into on behalf of FTD or its subsidiaries or affiliated companies;
(iv) the Executive’s willful breach of any confidentiality or nondisclosure
agreements with FTD (including this Agreement) or the Executive’s violation, in
any material respect, of any code or standard of behavior generally applicable
to employees or executive employees of FTD; (v) the Executive’s active
disloyalty to FTD, including, without limitation, willfully aiding a competitor
or improperly disclosing confidential information; or (vi) the Executive’s
engaging in conduct that may reasonably result in material injury to the
reputation of FTD, including conviction or entry of a plea of nolo contendre for
a felony or any crime involving fraud or embezzlement under federal, state or
local laws.
     5. Confidential Information and Non-Competition. The Executive and FTD
previously entered into the Confidentiality and Non-Competition Agreement, which
provides for (a) non-disclosure of confidential information, (b) non-competition
and (c) non-solicitation of customers, suppliers and employees. The Executive
hereby acknowledges that such agreement shall continue in full force and effect
in accordance with the terms thereof from and after the date hereof and that
such continuing force and effect is a material inducement to FTD’s entering into
this Agreement. Any severance payment made in accordance with the terms of this
Agreement

5



--------------------------------------------------------------------------------



 



shall be deemed to constitute consideration for both the Executive’s termination
of employment and the Executive’s agreement regarding non-competition set forth
herein and in the Confidentiality and Non-Competition Agreement.
     6. Limitation on Payments and Benefits. Notwithstanding any other provision
of this Agreement to the contrary, in the event that it shall be determined (as
hereafter provided) that any payment or distribution by FTD or any of its
affiliates to the Executive or for the Executive’s benefit, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing, would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any successor provision thereto), by reason of being considered
“contingent on a change in ownership or control” of FTD within the meaning of
Section 280G of the Code (or any successor provision thereto), or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such taxes, then such payments and benefits to be paid or provided shall be
reduced to an amount (but not below zero) that would result in the maximum
possible net after tax receipts to the Executive from all such payments or
distributions (determined by reference to the present value determined in
accordance with Section 280G(d)(4) of the Code (or any successor provision
thereto) of all such payments net of all such taxes, or any interest or
penalties with respect to such taxes, determined by applying the highest
marginal rate under Section 1 of the Code (or any successor provision thereto)
that applied to the Executive’s taxable income for the immediately preceding
taxable year) (the “Reduced Amount”). The fact that the Executive’s payments or
benefits may be reduced by reason of the limitations contained in this paragraph
will not of itself limit or otherwise affect any of the Executive’s other rights
other than pursuant to this Agreement. If it is determined that the Executive
should receive a Reduced Amount, FTD will provide the Executive notice to that
effect and a copy of the detailed calculation thereof. The Executive will then
be entitled to designate the payments or benefits to be so reduced in order to
give effect to this paragraph. In the event that the Executive fails to make
such designation within ten business days of notification of the reduction in
payments or benefits is required pursuant to this paragraph, FTD may effect such
reduction in any manner it deems appropriate.
     7. Miscellaneous. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
giving effect to the conflicts of laws principles thereof. The Executive and FTD
consent to jurisdiction and venue in any federal or state court in the City of
Chicago. This Agreement and the Confidentiality and Non-Competition Agreement
state the entire agreement and understanding regarding the Executive’s
employment with FTD. This Agreement supercedes and replaces in its entirety the
Letter Agreement. This Agreement may be amended only by a written document
signed by both the Executive and FTD. No delay or failure to exercise any right
under this Agreement waives such rights under the Agreement. If any provision of
this Agreement is partially or completely invalid or unenforceable, then that
provision shall only be ineffective to such extent of its invalidity or
unenforceability, and the validity or enforceability of any other provision of
this Agreement shall not be affected. Any controversy relating to this Agreement
shall be settled by arbitration in Chicago, Illinois in accordance with the
Commercial Arbitration Rules of the American

6



--------------------------------------------------------------------------------



 



Arbitration Association, except as otherwise provided in the Confidentiality and
Non-Competition Agreement. In the event of any inconsistency between this
Agreement and any personnel policy or manual of FTD with respect to any matter,
this Agreement shall govern the matter.
(Signature page follows)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
date first set forth above.

         
 
  FLORISTS’ TRANSWORLD DELIVERY, INC.    
 
       
 
  /s/ MICHAEL J. SOENEN    
 
       
 
  By: Michael J. Soenen    
 
  Its: President and Chief Executive Officer    
 
       
 
  /s/ BECKY A. SHEEHAN    
 
       
 
  Becky Sheehan    

8